 384DECISIONSOF NATIONALLABOR RELATIONS BOARDCox CorporationandLocal No. 48,SheetMetalWorkers InternationalAssociation,AFL-CIO.Case 10-CA-11676October 13, 1976DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND WALTHEROn June 30, 1976, Administrative Law Judge Hen-ry L. Jalette issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Cox Corporation,Huntsville, Alabama, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Administrative Law Judge: This pro-ceeding was initiated by a charge filed by the above-cap-tionedUnion on December 5, 1975.1 Pursuant thereto,complaint issued on January 29, 1976, alleging that theabove-captioned Respondent had violated Section 8(a)(1)and (5) of the Act by refusing to execute a collective-bar-gaining agreement negotiated on its behalf by a multiem-ployer association. On March 25, 1976, hearing was held inHuntsville, Alabama.Upon the entire record, including my observation of thewitnesses, and after consideration of the briefs of the par-ties, I hereby issue the following:iUnless otherwise indicated, all dates hereinafter are in 1975FINDINGS OF FACT1.THE ALLEGED UNFAIR LABOR PRACTICES1.The FactsRespondent is engaged in the fabrication and installa-tion of air-conditioning and heating systems with an officeand place of business in Huntsville, Alabama.'Mechanical Contractors Association of Birmingham, Al-abama, Inc., hereinafter referred to as MCA, is a tradeassociation which admits to membership employers en-gaged in the building and construction industry as sheetmetal fabricators, and exists in part for the purpose of rep-resenting itsmembers in collective bargaining with theUnion through the negotiation and execution of collective-bargaining agreements.Respondent has never been amember of MCA, nor has it ever participated in groupnegotiations.However, both in 1973 and 1974, after theUnion and MCA had negotiated a collective-bargainingagreement covering sheet metal workers employed by theemployers who were members of MCA, Respondent exe-cuted the same agreement for its sheet metal worker em-ployees.The 1974 contract had an expiration date of June 1,1975,with automatic renewal from year to year absentwritten notice of reopening not less than 90 days prior tothe expiration date. On February 24, the Union gave timelynotice of reopening to MCA. No notice was sent to Re-spondent. Thereafter, beginning on April 1, MCA and theUnion entered into negotiations.On April 7, Respondent, by its president, Douglas Cox,Jr., sent to MCA a bargaining agent authorization whereinit expressly authorized MCA to act as its bargaining agentin negotiations with the Union and agreed to be bound byany agreement entered into between MCA and the Union.Cox testified that the authorization was sent to him byMCA and that from conversations with one Carl Morton,president of MCA, he understood the reason for the writ-ten authorization was to forestall whipsawing tactics usedby the Union in prior negotiations.About May 1, Morton called Cox to ask him to talk toother contractors to persuade them not to break down ne-gotiations and sign individually with the Union. Coxagreed, but he told Morton he was considering not renego-tiating his contract with the contractors of north Alabama,meaning apparently that he was considering not beingbound by the contract negotiated by MCA.In the latter part of June, Cox inquired of Howard Ellett,another contractor who was one of the MCA negotiators,about the progress of negotiations. Cox told Ellett that hewas planning to send a letter to the Union notifying it hewould not renew the new contract.On June 27, Respondent notified the Union, in writing,that it would not sign a new agreement when the existingagreement expired.In the meantime, during April and May, MCA and theUnion had been engaged in negotiations. On June 3, pur-z Jurisdiction is not in issue I find that Respondent meets the Board'sdirect inflow standard for the assertion of jurisdiction.226 NLRB No. 70 COX CORP.suant to provisions of the existing agreement, the partiessubmitted the unresolved issues over a new agreement fordecisionby the National Joint Adjustment Board for theSheet Metal Industry (hereinafter referred to as NJAB). OnJune 28, the NJAB issued its decision, and sometime there-afterMCA and the Union executed a new agreement effec-tive June 1, 1975, to June 1, 1977.There is no evidence in the record that the Union everrequested Respondent to execute a contract conforming tothe contract negotiated with MCA, but Respondent's an-swer admits-that it has failed and refused to execute or bea party to such an agreement.On or about July 10, Respondent's sheet metal employ-ees went on strike. The record does not expressly so indi-cate, but it appears that the strike was in progress at thetime of the hearing.Analysis and ConclusionsGeneral Counsel contends that the record supports afinding that Respondent had indicated a clear and un-equivocal intention to be bound in collective bargaining bygroup rather than individual action and that it is thereforebound by the collective-bargaining agreement negotiatedby MCA. Respondent has presented several argumentsagainst a finding that it violated the Act. Respondent's ar-guments will be taken up below, but before doing so itseems appropriate to set forth the situation that existedprior to April 7, 1975.Among theargumentsof General Counsel in support ofhis assertion that Respondent was bound by the action ofMCA is the historical pattern of bargaining. He has not,however, articulated what in that historical pattern evi-dences an intention to be bound by any contract negotiat-ed by MCA. The record indicates clearly that Respondenthas never been a member of MCA and has never partici-pated in negotiations on a multiemployer basis. Further-more, there is no evidence that, prior to 1975 Respondentever delegated to MCA the authority to bargain on its be-half 3 All that appears is that in 1973, and again in 1974,Respondent agreed to a contract identical in terms withthat negotiated between MCA and the Union. In effect,Respondent adopted the MCA contract in those 2 yearsand Respondent rightly points out that:The Board has consistently held that the adoption byan employer of contracts negotiated by a multiem-ployer group does not, in itself, justify treating the em-ployer's employees as part of the multiemployer unit.It is necessary, in addition, that such employer partici-pate in the group negotiations, either personally orthrough an authorized representative.Stamford WallPaper, Inc.,92 NLRB 1173, 1176 (1951).3It is true that in a preheanng affidavit Respondent President Cox re-ferred to the 1973 and 1974 contracts "that had been negotiated for the CoxCorporation by the Mechanical Contractors Association of Birmingham,"but he testified at the hearing that such wordage was incorrect. Cox ex-plained how Respondent happened to adopt the 1973 and 1974 agreementsnegotiated by MCA and his explanation negates a finding that he had dele-gated authority to MCA in those years to negotiate a contract on behalf ofRespondent. His testimony was uncontradicted and I credit it.385Under the circumstances, I conclude that prior to April7, 1975, Respondent had not agreed to be bound by theMCA negotiations. Accordingly, if Respondent is to beheld to have agreed to be bound by group negotiations in1975 it must be by reason of its conduct in 1975. Thisbrings us to Respondent's defenses.B. The April 7 Authorization to MCAThe April? authorization executed by Cox is ,a clear andunequivocal designation of MCA as bargaining agent forRespondent, including an express agreement to be boundby any contract negotiated by MCA. Respondent contendsthat the authorization is a nullity because it was' an offer tocreate an agency relationship which was never accepted byMCA. This contention is predicated on the fact that thebargaining agentauthorization form signed by Cox pro-vides at the bottom thereof for - the signature of MCA'spresident signifying acceptance of the authorization. I findno merit in Respondent's contention.We are not here dealing in formal matters of agency andcontract law of offer and acceptance; rather, our inquiry isdirected to a determination whether or not Respondent in-dicated an unequivocal intention to be bound by groupaction.The written delegation of April 7 is evidence ofsuch an unequivocal intention, and while the form used inconnection therewith provided for acceptance by MCAthere is no evidence that the parties ever intended the dele-gation to be dependent on an express acceptance. To thecontrary, Cox's testimony indicates that MCA solicited thedelegation of authority and that Respondent submitted itonly because of such solicitation. Moreover, about 3 weekslater, when MCA's president spoke to Cox he did not men-tionRespondent's authorization; he did not say he wasrejecting it; to the contrary, he urged Cox to urge others tomaintain a united front. In the circumstances, it would beto exalt form over substance to declare the authorization anullity because of the lack of evidence of formal accep-tance.C. The Union's Knowledge of Respondent's Authorization toMCAThe record is clear that the Union was never notified byRespondent that it had executed the authorization of April7, 1975, and there is no evidence that MCA notified theUnion. Respondent argues that such notification was anessentialelement for the establishment of multiemployerbargaining. Respondent rightly points out that multiem-ployer bargaining is based on the mutual consent of agroup of employers and a union. It argues from this thatthere can be no mutual consent where there is n1 commu-nication of the fact of delegation of authority.As with its preceding argument, Respondent'is relyingon a formalism to avoid the consequences of its unequivo-cal delegation of authority to MCA. InN.L.R.1. v. BagelBakers Council of Greater New York,434 F.2d 8$4 (C.A. 2,1970), the court adverted to a similar proposition and con-tended that it was an "undue formalism" when the recordas a whole was considered. Similarly here, when the recordas a whole is considered, it is clear that the Union implied- 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDly consented to Respondent's joinder as a party to theMCA negotiations. As a matter of fact, the Union's con-duct demonstrates that it has always considered Respon-dent to be bound by- the MCA contract. Thus, at no timehas the Union offered to negotiate separately with Respon-dent. To the contrary, after the contract had been negotiat-ed with MCA, and after notice from Respondent on June27 that it would not sign a new agreement, the Union didnot seek to negotiate with Respondent; rather, it undertookto call a strike and, ultimately filed the charge in the in-stant case. Under these circumstances, it may fairly besaid, and I find, that the Union had impliedly consented toRespondent's being part of the multiemployer group repre-sented by MCA.As to the cases cited by Respondent,- I note that inKo-matz Construction, Inc. v. N.L.R.B.,458 F.2d 317 (C.A. 8,1972), the basis of the court's finding that the employer wasnot bound by a contract negotiated by a multiemployerassociation was that the employer had not agreed to bebound. The issue of mutual consent was not presented.While that issue was presented inSheet Metal Workers In-ternational Association, AFL-CIO,` Local Union #25 (NorthTexas Contractors Association and Dallas Sheet Metal Con-tractors Association),220 NLRB 500 (1975), the circum-stances of the case belied any inference that the unionknew of, and had acquiesced in, bargaining on a multiem-ployer basis. In my judgment, the circumstances -hereincompel a finding that the Union imphedly consented toRespondent's bargaining through MCA, and actual noticeof the April? delegation was not essential.-D. The Morton-Cox Conversation of May 1As noted earlier, Cox had a conversation with MCAPresidentMorton on or. about May 1, in which Mortonasked Cox to persuade other contractors not to sign indi-vidually with the Umon and Cox agreed. Respondent con-tends that this conversation did not evidence an unequivo-cal delegation of bargaining authority by Respondent toMCA. I agree, but that is actually of little avail to Respon-dent. Its obligation to honor the contract negotiated byMCA is based on the unequivocal delegation of bargainingauthority of April 7. The May 1 conversation confirms thefact of that delegation. That Cox was having secondthoughts about the matter is of no legal sigmficance.E. The Union's Failure To Give Notice of ContractTerminationAs noted above, the 1974 contract between the Unionand Respondent provided for automatic renewal absent90-day notice. Such notice was served on MCA, but not onRespondent. As Respondent's contract with the Union wasan individual contract and as Respondent was not a mem-ber of MCA, Respondent contends that the contract wasautomatically renewed when the Union failed to give itnotice. I find no merit to this contention.InGeneralMaintenance Service Company, Inc.,182NLRB 819 (1970), the Board indicated that the notice re-quirements of a contract renewal provision may be waivedby the parties. Whether there has been a waiver dependson all the circumstances. In that case, which involved anuntimely notice, the Respondent had never notified theUmon that it considered the contract automatically re-newed and raised no objection until it utilized the argu^merit as a defense at the Board hearing. Here, the facts areeven stronger: Not only did Respondent never notify theUnion it considered the contract to have automatically re-newed, but also, knowing of the fact that negotiations wereto begin on a new contract between MCA and the Union,on which its two prior contracts had been based, Respon-dent authorized MCA to act as its bargaining agent onApril 7, after its contract with the Union could have beendeemed automatically renewed. Thereafter, even when Re-spondent knew from Cox's conversation with Howard El-lett, in the latter part of June, that a new contract wasimpending as a result of MCA's negotiations with theUnion, Respondent did not raise any question of automat-ic renewal; rather, on June 27, it undertook to withdrawfrom MCA's negotiations. Under all these circumstances, Ifind that Respondent waived the requirement of direct no-tice to it of the Union's desire to modify the 1974 contract,F. The StrikeThe record indicates that in July 1975 the employees ofRespondent went on strike.Respondent contends that byvirtue of such action the employees lost, their status as em-ployees because of the Union's failure to comply with thenotice requirements of Section 8(d): namely, (1) 60 days'written notice of proposed termination or modification ofthe old contract; (2) offer to meet and confer with Respon-dent to negotiate a new contract;and (3)notify FederalMediation and Conciliation Service of the existence of adispute with Respondent at least 30 days before the strike.I find no merit to this contention.Ihave found,thatRespondent had designatedMCA asits bargaining agentand as of July when the strike began a contract had beenfinalized between MCA and the Union which Respondentwas obligated to sign and honor- On June 27,Respondenthad notified the Union it would not sign the new agree-ment. The July strike therefore was an unfair labor practicestrike not subject to the proscriptions of Section 8(d) of theAct.Mastro PlasticsCorp. v. N.L.R.B.,350 U.S. 270, 284-289 (1956).G. The UnitThe complaint alleges that the appropriate unit is a unitof "all journeymen and apprentice sheet metal workers em-ployed by members of MCA, including Respondent, ex-cluding all other employees, guards and supervisors as de-fined in the Act." Respondent contends that GeneralCounsel failed to prove the existence of such a unit.Respondent's argument on this point is not entirelyclear. If the argument is aimed at the multiemployer scopeof the unit alleged, it must fail upon a finding that Respon-dent had delegated authority to bargain to MCA and thusvoluntarily acquiesced in a multiemployer unit.One clear contention is that the unit is inappropriatebecause it is limited to employees in only 47 Alabamacounties, the area over which the Union has jurisdiction, COX CORP.and Respondent has a job in Pulaski, Tennessee, which itservices with employees from Huntsville. In support of itsposition, Respondent adverts to cases wherein petitions forelection were dismissed because the unit was based on theextent of the union's jurisdiction. However, we are not con-cerned here with a direction of election, we are concernedwith the appropriateness of a unit to which the parties haveconsented. There is nothing which is contrary to the provi-sions of the Act or repugnant to its policies in a unit basedon the extent of the union's jurisdiction. As the MCA andthe Respondent had consented to such a unit by the termsof their agreement, Respondent may not defend its refusalto sign the agreement on the ground the unit was inappro-priate.The contract negotiated by MCA on behalf of Respon-dent contains provisions respecting rates of pay and theemployment of foremen and general foremen. Respondentcontends foremen and general foremen are supervisorswithin the meaning of Section 2(11) of the Act and that byvirtue of Section 14(a) of the Act 4 it may not be compelledto sign a contract which would require it to deem its super-visors as employees. I disagree. As Respondent concedes,there is nothing illegal about such a contract. Inasmuch asRespondent had delegated authority to negotiate a con-tract toMCA, it may not defend its refusal to sign theagreement on the ground that MCA voluntarily agreed toprovisions relating to supervisors.H. Respondent's WithdrawalAs noted earlier, Respondent sent a letter to the Unionon June 27 stating "This is your Formal Notice that I willnot sign a New Agreement with your Local when the pres-ent Agreement expires." Respondent contends this was atimely withdrawal. I disagree. The attempted withdrawaloccurred long after negotiations had started, as a matter offact, at a time when a new contract was almost finalized.1.The Union's AcquiescenceRespondent contends that if its withdrawal was untimelyitwas nevertheless effective because the Union acquiescedin it. The evidence does not support the assertion. In thefirst place, the letter of June 27 said nothing about a with-drawal from MCA or revocation of MCA's bargaining au-thority.All it said was that Respondent would not sign anew agreement. Such a notice speaks of an outright rejection of the collective-bargaining principle on any basiswhether as a separate employer or as part of a multiem-ployer association. The fact that the Union picketed with asign stating that Respondent had no contract with theUnion is of minor, and not controlling, significance. (Al-though such a fact was adverted in C &M ConstructionCompany,147 NLRB 843 (1964), it was only one of several4 Sec. 14(a) provides(a) Nothing herein shall prohibit any individual employed as a super-visor from becoming or remaining a member of a labor organization,but no employer subject to this Act shall be compelled to deem individ-uals defined herein as supervisors as employees for the purpose of anylaw, either national or local, relating to collective bargaining387factors supporting a finding of acquiescence.) More signifi-cant is the fact that the Union never sought to- bargainindividually with Respondent. Rather, it filed the chargesin the instant case (belatedly, but evidently only when self-help had failed) and met with Respondent on one occasionafter the instant complaint had issued. Then, according tothe testimony of Respondent''s own counsel, the Union'scounsel stated that the only contract they would sign wasthe standard one which MCA had negotiated or had en-tered into. In short, the record does not support- a findingof acquiescence.J.MCA's Authorityto Bind RespondentRespondent contends that MCA had no authority tobind it to a contract with the Union because of limitationsof MCA's authority contained in its articles of reincorpora-tion and bylaws. I reject the contention. The issue is notMCA's authorityvis-a-visitsmembers, or -any employersother than Respondent,-and, as to Respondent, MCA's au-thority was established by the express authorization givento it by Respondent on April 7.K. The Alleged Illegality of Provisions of the ContractRespondent asserts that certain provisions of the con-tract are illegal.Article XI of the contract negotiated by MCA providesfor the addition of 10 cents per hour to the wage scale,which 10 cents is to be deducted and remitted to the Unionfor the purpose of continuing its building and administra-tion fund, provided the employee signs a proper authoriza-tion. By its terms, the authorization is irrevocable until thetermination of the current collective-bargaining agreement.A provision for employer payments to a union such asdescribed in article XI is unlawful under Section 302(a)and (b) of the Act unless the payments provided for thereinfall under one of the exceptions in Section 302(c). The onlyexception that appears to be of possible applicability to thepayments provided for in article XI is "(4) with respect tomoney deducted from the wages of employees in paymentofmembership dues in a labor organization." GeneralCounsel contends there is nothing unlawful about a provi-sion which earmarks dues for institutional expenses, citingDetroitMailers Union No 40, International TypographicalUnion, AFL-CIO,192 NLRB 951 (1971). The difficultywith this contention is that it assumes the 10 cents providedfor in article XI is dues. Unlike theDetroitMailerscase,which contained a valid union-security clause requiring thepayment of membership dues uniformly required as a con-dition of membership, the contract in this case is'silent onthe subject of dues. Article XI itself contains no referenceto dues. Apart from the contract, the record contains noevidence whatsoever to explain the nature of the 10-centpayment. In short, there is no record support for a findingthat the 10-cent payment in article XI constituted dues,and payments thereunder would be violative of Section302.5 In addition, since the 10-cent payment is made only if5 The authorization for deduction does not conform to the provisions forrevocability in the proviso to Sec 302(c)(4)Whether such failure can beContinued 388DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees authorize deduction and the authorization fordeduction purports to be voluntary, it appears the provi-sion creates a discriminatory wage structure as betweenthose employees who authorize deduction and those whodo not.The conclusion that article XI is unlawful does not meanthat Respondent is not required to sign the contract negoti-ated by MCA. Respondent's refusal to sign the contractwas predicated on an outright rejection of its bargainingobligation, not on the presence of an unlawful provision inthe contract. Accordingly, the order that Respondent signtheMCA contract shall be conditioned on the deletion ofarticle XI.Tulsa Sheet Metal Works, Inc.,149 NLRB 1487(1964).Article X, section 8, contains what is known as an inter-est arbitration provision which Respondent contends vio-lates Section 8(b)(1)(B) of the Act. The contention lacksmerit. An interest arbitration provision is not unlawful. Itfalls in the category of nonmandatory subjects of bargain-ing 6 and here, Respondent's agent, MCA, agreed to thecontinuation of such a provision in the new contract.Respondent also contends that the contract, by virtue ofan interpretation of its provisions by the NJAB in a deci-sion of February 5, 1976, contains an unlawful subcon-tracting provision. The record does not support the conten-tion.In summary, after careful consideration of Respondent'sarguments (including those not expresslymentionedabove), I conclude that it was obligated to execute theMCA contract and by refusing to do so it violated Section8(a)(1) and (5) of the Act.II.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth above, occurringin connection with its operations described above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.III.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (5) of theAct, I shall recommend that it be ordered to cease anddesist therefrom and to take appropriate affirmative actiondesigned to effectuate the policies of the Act, in particular,that Respondent execute and honor the collective-bargain-ing agreement containing all of the provisions of the collec-tive-bargaining agreement entered into between Mechani-cal Contractors Association and the Union as a result ofthe 1975 negotiations, provided that article XI of suchagreement shall have been deleted.said to render art. XI unlawful is, in my judgment, a doubtful propositionand one which need not be decided in view of my finding that art XIviolates Sec 3026The Columbus Printing Pressmen & Assistants' Union No 252, Subordi-nate To IP & GCU (The R W Page Corporation),219 NLRB 268 (1975)It is not clear from the record whether employees ofRespondent have suffered any loss of earnings or- otherbenefits, by reason of Respondent's failure to sign theabove-mentioned agreement. If such be the case, it is here-by recommended that Respondent make its employeeswhole for any loss of earnings they may have suffered, tobe computed in accordance with the-formula set forth inF.W.Woolworth Company,90 NLRB 289 (1950), with in-terest at the rate of 6 percent per annum in accordancewithIsis Plumbing & Heating Co.,138 NLRB 716 (1962).In addition, Respondent shall make all payments to trustfunds provided for in said agreement.N.L.R.B. v. Joseph T.Strong, d/b/a/ Strong Roofing & Insulation Co.,393 U.S.357 (1969).CONCLUSIONS OF LAW1.Cox Corporation is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.Local No. 48, Sheet Metal Workers International As-sociation,AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.All journeymen and apprentice sheet metal workersemployed by members of Mechanical Contractors Associa-tion of Birmingham, Alabama, Inc., and by Cox Corpora-tion, excluding all other employees, guards, and supervi-sors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.Local No. 48, Sheet Metal Workers International As-sociation, AFL-CIO, has been, at all times material herein,and is now, the representative of a majority of the employ-ees in the aforesaid unit and, by virtue of Section 9(a) ofthe Act, has been, and is, the exclusive representative of allemployees in said unit for the purposes of collective bar-gaining.5.By failing and refusing to execute or become party tothe collective-bargaining agreement negotiated in 1975 be-tweenMechanical Contractors Association of Birming-ham, Alabama, Inc., and Local No. 48, Sheet Metal Work-ers International Association, AFL-CIO, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Sections 8(a)(1) and (5) and 2(6) and (7) ofthe Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER7Respondent, Cox Corporation, Huntsville, Alabama, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:7 In the event no exceptions are filed as provided by Sec. 10246 of theRules andRegulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as providedin Section102.48 of theRules and Regulations,be adopted by theBoard and becomeits findings, conclusions, and Order, and all objectionsthereto shall bedeemed waived for all purposes. COX CORP.(a)Refusing to bargain with Local No. 48, Sheet MetalWorkers International Association,AFL-CIO,as the ex-clusive representative of its employees in the unit describedabove,by failing and refusing to execute or become partyto the collective-bargaining agreement negotiated in 1975between Mechanical Contractors Association of Birming-ham, Alabama,Inc., and Local No. 48, Sheet Metal Work-ers International Association,AFL-CIO.(b) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise of theirrights to self-organization,to form,join or assist the above-named labor organization,or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protec-tion as guaranteed by Section 7 of the Act,or to refrainfrom any or all such activities.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Forthwith execute and honor the 1975 agreement ne-gotiated by Mechanical Contractors Association of Bir-mingham, Alabama, Inc., and Local No. 48,Sheet MetalWorkers International Association,AFL-CIO, providedthat article XI of such agreement shall have been deleted.(b)Make its employees whole for any loss of earnings orother benefits theymay have suffered by reason ofRespondent's failure and refusal to execute and abide bythe aforesaid agreement,in the manner set forth in thesection entitled"The Remedy."(c)Pay to the appropriate source any fringe benefitsprovided for in the aforesaid agreement.(d) Post at its Huntsville,Alabama, facility, copies ofthe attached notice marked"Appendix."8Copies of saidnotice,on forms provided by the Regional Director forRegion 10,after being duly signed by Respondent's au-thorized representative,shall be posted by it immediatelyupon receipt thereof,and be maintained by it for 60 con-secutive days thereafter,in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to en-sure that said notices are not altered,defaced,or coveredby any other material.8In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "389(e)Notify the Regional Director for Region 10, in writ-mg, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively with Lo-cal No. 48, Sheet Metal Workers International Associ-ation,AFL-CIO, by failing and refusing to executeand honor the 1975 agreement'negotiated with saidUnion by Mechanical Contractors Association of Bir-mingham, Alabama, Inc.The appropriate bargaining unit is:All journeymen and apprentice sheet metal workersemployed by members of Mechanical ContractorsAssociation of Birmingham, Alabama, Inc., and byCox Corporation,excluding all other employees,guards, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.WE WILL NOT in any like manner interfere with, re-strain, or coerce employees in the exercise of theirrights guaranteed in Section 7 of the Act.WE WILL forthwith execute and honor the 1975agreement negotiated by Mechanical Contractors As-sociation of Birmingham,Alabama, Inc., and LocalNo. 48, Sheet Metal Workers International Associa-tion,AFL-CIO,provided that article XI shall havebeen deleted.WE WILL make our employees whole for any loss ofearnings or other benefits they may have suffered byreason of our failure and refusal to execute and abideby the aforesaid agreement.WE WILL pay to the appropriate source any fringebenefits provided for in the aforesaid agreement.COX CORPORATION